Citation Nr: 0026420	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right 
meniscectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral tinea pedis.  

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
December 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a September 1995 rating action 
in which service connection was established and the present 
evaluations were assigned for the disabilities at issue, 
effective from December 1994.  A notice of disagreement with 
these evaluations was received in October 1995, and a 
statement of the case was issued in November 1995.  The 
appeal was perfected upon the receipt at the RO, in September 
1996, of a VA Form 9 (Appeal to Board of Veterans Appeals).  
Thereafter, a hearing at which the veteran testified was 
conducted at the RO in March 1997, and supplemental 
statements of the case were issued in May and June 1997.  The 
case was then forwarded to the Board in Washington, DC.  In 
February 1998, the Board remanded to the matter to the RO to 
accommodate the veteran's request for a hearing by a Member 
of the Board, at the RO.  That requested hearing was 
conducted by the undersigned in December 1998, and the matter 
was then returned to the Board in Washington.  

It was subsequently discovered, however, that the tape 
recording of the December 1998 hearing had been damaged, 
rendering it impossible to prepare a transcript.  In February 
1999, the Board informed the veteran in writing that it was 
not possible to create a transcript of his hearing, and he 
was asked to advise the Board whether he desired another 
hearing.  He was also informed that if he did not reply 
within 30 days, it would be assumed that he desired to have 
another hearing.  No response was received from the veteran 
and, therefore, his case was returned to the RO in June 1999, 
in order to make the arrangements to schedule a second 
hearing before a Board Member.  In a letter dated in March 
2000, the veteran was informed that his second hearing before 
a Member of the Board was to take place at the RO in May 
2000.  The veteran, however, failed to report for that 
hearing, and neither he nor his representative has offered 
any explanation for his absence.  Likewise, no further 
request for any hearing has been received.  Accordingly, it 
is presumed that no further hearings are desired, and that 
the veteran seeks a decision based upon the evidence 
currently of record.   


REMAND

As an initial matter, the Board observes that, when a veteran 
seeks to establish a rating in excess of that which is 
currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The veteran in this case has asserted that the service-
connected disorders at issue are more disabling than 
currently evaluated by the RO.  He has, therefore, stated 
claims which are well grounded, thereby triggering the duty 
to assist in their development.  

With respect to the veteran's right knee, a review of the 
record shows that he underwent an arthroscopy, with partial 
lateral meniscectomy, at a VA medical facility in June 1999.  
Although the RO assigned a temporary total rating for 
convalescence purposes effective from June 2, 1999, to August 
1, 1999, following that surgery, it does not appear that the 
disability has undergone any comprehensive evaluation since 
then.  Moreover, it does not appear that the RO took the 
opportunity to consider the records received in connection 
with this surgery, in the context of the veteran's appeal for 
an increased schedular evaluation.  In order to safeguard the 
veteran's procedural rights, and to ensure that the 
evaluation of the veteran's knee disorder is based on an 
accurate disability picture, additional development will be 
necessary.  

Regarding the veteran's rhinitis and skin disorders, it is 
observed that the evaluation of those disabilities was based 
on an examination of the veteran conducted in 1995, more than 
five years ago.  Subsequently dated outpatient treatment 
records, from 1995 and 1996, show further complaints related 
to these disabilities, and it is the Board's view that a more 
current examination of them is necessary prior to entering a 
final determination in this appeal.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
treatment for his allergic rhinitis, tinea pedis, 
and/or right knee since 1996.  After obtaining any 
appropriate authorization, the RO should attempt to 
obtain, and associate with the claims file, copies 
of those records the veteran identifies that are 
not already included in the file.  In particular, 
the RO should ensure that records of the veteran's 
relevant treatment at the Gainesville, Florida VA 
Medical Center are associated with the claims file.  

2.  Following completion of the above development, 
the veteran should be afforded appropriate 
specialty examinations with regard to his claims 
concerning his right knee disability, allergic 
rhinitis, and tinea pedis.  The ultimate purpose of 
these examinations is to determine the extent to 
which they are individually disabling.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth, in 
typewritten format, the current complaints and 
pertinent clinical findings with respect to each 
examiner's area of inquiry.  Specific questions as 
to each aspect of the examination are as follows:

a.  Right Knee.  Regarding the veteran's right 
knee, the extent of any functional loss 
present in that knee due to weakened movement, 
excess fatigability, incoordination, or pain 
on use should be noted.  The examiner should 
also state whether any pain claimed by the 
veteran is supported by adequate pathology and 
is evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of additional 
range-of-motion loss, and specific findings 
should be made regarding range of motion of 
the right knee, to include the extent to which 
that motion deviates from normal.  The level 
of pain on motion should also be described.  

b.  Allergic Rhinitis.  With regard to the 
veteran's allergic rhinitis, the examiner 
should indicate, in his or her report, whether 
there are polyps present, whether there is 
complete obstruction of the nasal passage on 
either side, and whether there is greater than 
50 percent obstruction of the nasal passages 
on both sides.  In addition, the examiner 
should set forth whether there is definite 
atrophy of intranasal structure and moderate 
secretion; moderate crusting and ozena, and 
atrophic changes; and/or massive crusting and 
marked ozena, with anosmia.  

c.  Tinea Pedis.  The examiner of the 
veteran's tinea pedis should set forth whether 
there is any exfoliation, exudation, or 
itching, and, if so, identfy the location(s) 
of same.  

A complete rationale for any opinion expressed by 
any examiner, with reference to supporting records, 
should be provided.  Before evaluating the veteran, 
each examiner should review the claims folder, and 
a notation to the effect that this review of the 
record was accomplished should be included as part 
of any examination report.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action should be 
taken.  

4.  Upon completion of the foregoing development of 
the record requested by the Board, and any other 
development as may be deemed appropriate by the RO, 
the RO should enter its determination regarding the 
veteran's claim for increased ratings for his right 
knee disorder, allergic rhinitis, and tinea pedis.  
In doing so, the RO should bear in mind the holding 
in Fenderson v. West, 12 Vet.App. 119 (1999), 
where, in the context of an initial rating 
following an original claim, as is the case here, 
separate ratings can be assigned for separate 
periods of time based on the facts found -- 
"staged" ratings.  Also, with respect to the 
veteran's allergic rhinitis, the RO should bear in 
mind that the schedular criteria for evaluating 
that disability were amended in October 1996.  
Therefore, consistent with the holding in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), for the period 
prior to October 1996, the RO should consider the 
pre-October 1996 schedular criteria in evaluating 
that disability.  For the period after that date, 
the RO should consider both the old criteria, as 
well as the criteria that became effective in 
October 1996, and assign the more favorable rating.

5.  If the RO's decision results in an increased 
rating, for any of the disabilities at issue, the 
veteran should be asked whether that satisfies his 
appeal.  If he replies in the negative, or not at 
all, or if his claims continue to be denied, he 
should be furnished a supplemental statement of the 
case concerning all evidence added to the record 
since the last supplemental statement of the case 
in 1997, and which includes and addresses the 
provisions of 38 C.F.R. §§ 4.40, 4.45 as may be 
appropriate.  The veteran should then be given an 
opportunity to respond, and the case returned to 
the Board for further appellate consideration, if 
otherwise in order.

Although no further action by the veteran is necessary until 
he is otherwise informed, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



